


Exhibit 10.4

 

Mr. Kumar Vishwanathan

Sonus Networks, Inc.

7 Technology Park Drive

Westford, MA  01886

 

July 29, 2010

 

Dear Kumar:

 

In recognition of your contributions to the Company, this letter amends the
terms of your July 7, 2009 employment letter (the “2009 Employment Letter”) to
increase the terms of your eligibility for severance from a period of six months
to a period of twelve months and to increase the severance amount of the lump
sum payment of your then target annual bonus from 50% to 100%.

 

More specifically, each of the references to “six (6)” or “six” in paragraphs
11(a), 11(b) and 11(d) of the 2009 Employment Letter is hereby amended and
restated as “twelve (12)” or “twelve”, as applicable.  Additionally, the
reference to “50%” in paragraph 11(a) of the 2009 Employment Letter is hereby
amended and restated as “100%”.

 

This letter agreement will be considered effective the date of your acceptance
of the terms hereof.  You are, and will remain, an employee at will; nothing in
this letter constitutes a guaranty of employment for any particular period. 
Capitalized terms not defined herein have the meanings given to them in the 2009
Employment Letter.  Except as modified by this letter, the terms of the 2009
Employment Letter remain in full force and effect.

 

Sincerely,

 

/s/ Kathy Harris

 

 

 

Kathy Harris

 

Vice President of Human Resources

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ KumarVishwanathan

 

Kumar Vishwanathan

 

 

 

Date: July 29, 2010

 

 

--------------------------------------------------------------------------------
